Appeal from a decision and award of the Workmen’s Compensation Board. Decedent, who worked on a blueprint machine, was found near the machine by a fellow employee sitting “ slouched on the chair ”, holding his head. There was “ a little red blotch ” on his head near the temple and decedent said to the fellow worker: “Banged my head”. To make a blueprint it was necessary to reach down under the frame of the machine and the fellow employee testified that in doing the work “ I banged my head quite a few times”. There is medical proof associating the death due to subarachnoid hemorrhage with a head blow. In the opinion of a physician, a blow on the head either directly caused the death "or was a contributory factor”. Although a fellow employee testified he had given decedent an order to make a blueprint just before the incident, the actual process and the accident were unobserved. The presumption attaching to an unwitnessed accident is strengthened here by the fact the decedent was observed with a red spot on his head and sitting holding his head after having performed a function in which striking the head was experienced from time to time by another worker while performing the same process. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.